Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                 Dec 09 2013, 9:58 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ANA M. QUIRK                                       GREGORY F. ZOELLER
Public Defender                                    Attorney General of Indiana
Muncie, Indiana
                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JON ALAN YOUNG,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 18A05-1303-CR-125
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DELAWARE CIRCUIT COURT
                         The Honorable Marianne L. Vorhees, Judge
                              Cause No.18C01-1208-FD-194



                                        December 9, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Jon Alan Young (“Young”) appeals his thirty-month sentence after pleading guilty

to one count of strangulation,1 a Class D felony, contending that the trial court failed to

give proper mitigating weight to his mental health issues.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On August 28, 2012, the State charged Young with: Count 1, strangulation, a Class

D felony; and Count 2, domestic battery as a Class A misdemeanor. On January 15, 2013,

Young signed a plea agreement stipulating that he would plead guilty to Count 1, the State

would dismiss Count 2, and sentencing would remain open to the trial court’s discretion.

Appellant’s App. at 24-25. The facts revealed at Young’s guilty plea hearing show that, on

August 21, 2012, in Delaware County, Young intentionally applied pressure to the neck

and throat of his girlfriend and “obstructed her breathing or circulation.” Tr. at 6. Young

was aware of his actions when he committed them. Id. at 6-7.

       During Young’s February 13, 2013 sentencing hearing, the trial court accepted

Young’s plea of guilty to strangulation, a Class D felony, and entered judgment of

conviction. After hearing evidence regarding aggravating and mitigating circumstances,

the trial court found the following aggravating circumstances: Young was in a position of

trust with the victim, who was his girlfriend; Young had a history of prior domestic battery-

related convictions, including three for domestic battery and one for invasion of privacy;

Young had failed to take advantage of his prior opportunities to rehabilitate himself outside




       1
           See Ind. Code § 35-42-2-9.

                                             2
the Department of Correction; and Young was on supervised probation in two Hendricks

County cases when he committed the instant offense. Id. at 22-23.

        The trial court found it to be a mitigating circumstance that Young entered a guilty

plea, and, by doing so, accepted responsibility for the crime and saved the State the cost of

going to trial. Id. at 23. Additionally, the trial court found Young’s mental issues

constituted a mitigating factor. Id. at 23-24.2 The trial court found that the aggravating

circumstances outweighed the mitigating circumstances and sentenced Young to thirty

months in the Department of Correction; six months less than the maximum sentence

Young could have received for a Class D felony. Young was given credit for 176 actual

days served. Id. at 26. In addition, Young was ordered to pay a one dollar fine, court costs,

and the public defender fee. Id. Young now appeals his sentence. Additional facts will

be added where necessary.

                                 DISCUSSION AND DECISION

        Trial courts are required to enter sentencing statements whenever imposing sentence

for a felony offense. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). The statement must include a

reasonably detailed recitation of the trial court’s reasons for imposing a particular sentence.

Id. If the recitation includes a finding of aggravating or mitigating circumstances, then the

statement must identify all significant mitigating and aggravating circumstances and


        2
           The trial court also rejected Young’s contentions that the following should be mitigating factors:
(1) the crime did not cause, nor did Young intend to cause, serious harm to the victim; and (2) imprisonment
would cause “a great and undue hardship” on Young and would not serve the reformative purpose of
Indiana’s criminal justice system. Tr. at 24, 25. Because Young does not appeal the trial court’s findings
that these were not mitigating circumstances, we need not address them here.

                                                     3
explain why each circumstance has been determined to be mitigating or aggravating. Id.

Sentencing decisions rest within the sound discretion of the trial court and are reviewed on

appeal only for an abuse of discretion. Id. “An abuse of discretion occurs if the decision

is “clearly against the logic and effect of the facts and circumstances before the court, or

the reasonable, probable, and actual deductions to be drawn therefrom.” Id. (quotation

omitted).

       One way in which a trial court may abuse its discretion is by failing to enter a

sentencing statement at all. Id. Other examples include entering a sentencing statement

that explains reasons for imposing a sentence, including a finding of aggravating and

mitigating factors if any, but the record does not support the reasons, or the sentencing

statement omits reasons that are clearly supported by the record and advanced for

consideration, or the reasons given are improper as a matter of law. Id. at 490-91. Young

raises none of the above concerns and admits that “the trial court entered specific findings

of aggravating and mitigating circumstances and provided a sentencing order containing

those findings.” Appellant’s Br. at 12. Instead, he contends that the trial court abused its

discretion when failed to give “proper consideration to four factors that bear on the weight

that should be given to mental illness as a mitigating factor in sentencing.” Id. at 10.

       Our Supreme Court has identified four factors that bear on the weight, if any, that a

trial court should give to mental illness in sentencing. Conley v. State, 972 N.E.2d 864,

874 (Ind. 2012) (citing Krempetz v. State, 872 N.E.2d 605, 615 (Ind. 2007)). Those factors

are: “(1) the extent of the defendant’s inability to control his or her behavior due to the

disorder or impairment; (2) overall limitations on functioning; (3) the duration of the

                                              4
mental illness; and (4) the extent of any nexus between the disorder or impairment and the

commission of the crime.” Id. (citing Archer v. State, 689 N.E.2d 678, 685 (Ind. 1997)).

In Archer, our Supreme Court further explained:

      [I]n a case where the court finds that defendant, who is mentally ill but able
      to distinguish right from wrong and therefore not legally insane, suffers from
      a serious mental illness, particularly a long-standing illness, or where that
      defendant’s visions or voices led to bizarre behavior and played an integral
      part in the crime, the court may decide not to impose an enhanced sentence
      or may decide to otherwise accord significant weight to defendant’s mental
      illness as a mitigating factor. On the other hand, where the mental illness is
      less severe and defendant appears to have more control over his thoughts and
      actions, or where the nexus between defendant’s mental illness and the
      commission of the crime is less clear, the court may determine on the facts
      of a particular case that the mental illness warrants relatively little or no
      weight as a mitigating factor.

Archer, 689 N.E.2d at 685 (footnotes omitted).

      Here, the trial judge specifically stated for the record that she had read through the

sentencing memorandum, which contained the following statement:

      Attached to the Memorandum is Exhibit “A,” incorporated herein, a report
      prepared for the purposes of sentencing by Dr. Frank Krause. In it, he
      recommends long term treatment for Jon Young’s mental illness, which
      include post-traumatic stress disorder, major depressive disorder and, most
      importantly, borderline personality disorder. While these disorders would
      not rise to the level which would be needed for the affirmative defense of
      insanity, it is clear that these disorders impact Mr. Young in a dramatic way
      and have and, if left untreated, will continue to cause him significant
      problems interacting with others.

Appellant’s App. at 107. During the sentencing hearing, Young’s counsel suggested that

“the way to get [Young] that treatment is by suspending a portion of the sentence on

conditions of probation of that treatment. Tr. at 15. While Young set forth his various

disorders, no evidence was provided regarding the duration of his disorders, whether the


                                            5
disorders imposed limitations on Young’s functioning or prevented him from controlling

his behavior, or whether there was a nexus between the disorder and the commission of the

crime.

         Here, the trial court recognized Young’s mental illness and found it to be a

mitigating factor. In determining that Young’s mental health issue would not be a

significant mitigating circumstance, however, the trial court explained as follows:

         Defendant was suffering from some mental issues, which did not constitute
         a defense but may explain the crime. I do give this factor some weight, but
         not great weight. The way I look at it, Mr. Young, you knew you were
         suffering from mental issues, you knew you should be taking your
         medication. You’ve had many prior experiences with domestic battery. You
         knew or should have understood the consequences if you did not take your
         medication. Furthermore, Defendant was given several opportunities to
         address these issues in at least three (3) other domestic battery cases and
         failed to do so.

Id. at 23-24. The trial court did not abuse its discretion in failing to identify Young’s mental

illness as a strong mitigating circumstance. Under the facts before us, we cannot say that

the trial court abused its discretion in sentencing Young to thirty months in the Department

of Correction.

         Affirmed.

ROBB, C.J., and RILEY, J., concur.




                                               6